DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-12, 14-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda et al. [US 2002/0034345] in view of Schubert et al. [US 2009/0255447].
For claim 1, Tsuda teaches an object stage bearing system (see Fig. 6) comprising: 
an object stage (15-1, see Fig. 6(a)) configured to move along a hollow shaft (10-1); 
the hollow shaft being directly connected to the object stage (see Fig. 6(a)) and comprising: 

a hollow shaft aperture (aperture 19’, see Fig. 6(c)), wherein the interior channel is configured to provide one or more supply lines into the object stage through the hollow shaft aperture (aperture 19’ communicates with passage 19” of part 15-1 and is functionally capable of providing the configuration, see Fig. 6 and [0051]); and 
an in-vacuum gas bearing assembly directly connected to the hollow shaft and the object stage (see Fig. 6), the in-vacuum gas bearing assembly comprising: 
a gas bearing (17-1) disposed along an inner wall of the in-vacuum gas bearing assembly and disposed along an external wall of the hollow shaft; 
a scavenging groove (16) disposed along the inner wall such that the scavenging groove is isolated from the gas bearing using a first assembly wall disposed around the gas bearing (separation between pad 17-1 and 16) and along an outer wall of the hollow shaft.
The entire gas bearing assembly is opposite and along the outer wall of the hollow shaft (17-1 and 16 facing part 10-1, see Figs. 1 and 6).
Tsuda fails to teach a vacuum groove disposed along the inner wall such that the vacuum groove is isolated from the scavenging groove and the gas bearing using a second assembly wall disposed around the gas bearing and the scavenging groove and along the outer wall of the hollow shaft, wherein the second assembly wall is formed as a separate wall from the first assembly wall.
Schubert teaches a gas bearing (13, see Fig. 3, see [0029]) disposed along an inner wall (surface facing of bearing facing plate 1) of the in-vacuum gas bearing assembly; a scavenging groove (first suction channel 18 is arranged between the first sealing gap 16 and the supporting region 13) disposed along the inner wall such that the scavenging groove is isolated from the gas 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bearing assembly as taught by Schubert as the gas bearing assembly facing the hollow shaft as taught by Tsuda provide for multiple vacuum sealing gaps to ensure that air or gas does not escape into the vacuum environment.
For claim 2, Tsuda teaches an object stage bearing system (see Fig. 6) comprising: 
an object stage (15) configured to move along a hollow shaft; the hollow shaft including an interior channel configured to provide one or more supply lines into the object stage through an aperture of the hollow shaft (aperture 19’ communicates with passage 19” of part 15-1 and is functionally capable of providing the configuration, see Fig. 6 and [0051]); and 
an in-vacuum gas bearing assembly comprising: 
a gas bearing (17-1) disposed along an inner wall of the in-vacuum gas bearing assembly and disposed along an external wall of the hollow shaft; and

wherein the object stage is configured to house the one or more supply lines for the gas bearing (passage 19” within part 15-1 functionally capable of providing the configuration, see Fig. 6 and [0051]).
The entire gas bearing assembly is opposite and along the outer wall of the hollow shaft (17-1 and 16 facing part 10-1, see Figs. 1 and 6).
Tsuda fails to teach a vacuum groove disposed along the inner wall such that the vacuum groove is isolated from the scavenging groove and the gas bearing using a second assembly wall disposed around the gas bearing and the scavenging groove and along the outer wall of the hollow shaft, wherein the second assembly wall is formed as a separate wall from the first assembly wall.
Schubert teaches a gas bearing (13, see Fig. 3, see [0029]) disposed along an inner wall (surface facing of bearing facing plate 1) of the in-vacuum gas bearing assembly; a scavenging groove (first suction channel 18 is arranged between the first sealing gap 16 and the supporting region 13) disposed along the inner wall such that the scavenging groove is isolated from the gas bearing using a first assembly wall (wall separating 15 and 18) disposed around the gas bearing (first sealing gap 16 and a second sealing gap 17 are integrated in the aerostatic bearing element so as to surround the supporting region), a vacuum groove (second suction channel 19 is arranged between the first sealing gap 16 and second sealing gap 17) disposed along the inner wall such that the vacuum groove is isolated from the scavenging groove (wall separating 19 and 18) and the gas bearing using a second assembly wall disposed around the gas bearing and the 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bearing assembly as taught by Schubert as the gas bearing assembly facing the hollow shaft as taught by Tsuda provide for multiple vacuum sealing gaps to ensure that air or gas does not escape into the vacuum environment.
For claim 3, Tsuda teaches an in-vacuum gas bearing assembly (see Fig. 6) comprising: 
a gas bearing (17-1) disposed along an inner wall of the in-vacuum gas bearing assembly and configured to receive one or more supply lines housed within an object stage that is configured to move along a hollow shaft, the hollow shaft including an interior channel configured to provide the one or more supply lines into the object stage through an aperture of the hollow shaft (aperture 19’ of part 10-1 communicates with passage 19” of part 15-1 and is functionally capable of providing the configuration, see Fig. 6 and [0051]); 
a scavenging groove (16) disposed along the inner wall such that the scavenging groove is isolated from the gas bearing using a first assembly wall disposed around the gas bearing and along an outer wall of the hollow shaft (separation between pad 17-1 and 16).
The entire gas bearing assembly is opposite and along the outer wall of the hollow shaft (17-1 and 16 facing part 10-1, see Figs. 1 and 6).
Tsuda fails to teach a vacuum groove disposed along the inner wall such that the vacuum groove is isolated from the scavenging groove and the gas bearing using a second assembly wall disposed around the gas bearing and the scavenging groove and along the outer wall of the 
Schubert teaches a gas bearing (13, see Fig. 3, see [0029]) disposed along an inner wall (surface facing of bearing facing plate 1) of the in-vacuum gas bearing assembly; a scavenging groove (first suction channel 18 is arranged between the first sealing gap 16 and the supporting region 13) disposed along the inner wall such that the scavenging groove is isolated from the gas bearing using a first assembly wall (wall separating 15 and 18) disposed around the gas bearing (first sealing gap 16 and a second sealing gap 17 are integrated in the aerostatic bearing element so as to surround the supporting region), a vacuum groove (second suction channel 19 is arranged between the first sealing gap 16 and second sealing gap 17) disposed along the inner wall such that the vacuum groove is isolated from the scavenging groove (wall separating 19 and 18) and the gas bearing using a second assembly wall disposed around the gas bearing and the scavenging groove (first sealing gap 16 and a second sealing gap 17 are integrated in the aerostatic bearing element so as to surround the supporting region), wherein the second assembly wall is formed as a separate wall from the first assembly wall (the wall between the channels 15 and 18 and the wall between channels 18 and 19 are distinct).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the bearing assembly as taught by Schubert as the gas bearing assembly facing the hollow shaft as taught by Tsuda provide for multiple vacuum sealing gaps to ensure that air or gas does not escape into the vacuum environment.
For claims 4, 9, and 14, in the combination of Tsuda and Schubert, Schubert teaches the gas bearing is an air bearing (air film, see [0029]).
For claims 5, 10, and 15, in the combination of Tsuda and Schubert, Schubert teaches the scavenging groove surrounds the gas bearing on one axial side (a first sealing gap 16 are integrated in the aerostatic bearing element so as to surround the supporting region, see [0029]).
For claims 6, 11, and 16, in the combination of Tsuda and Schubert, Schubert teaches the scavenging groove surrounds the gas bearing on both axial sides (a first sealing gap 16 are integrated in the aerostatic bearing element so as to surround the supporting region, see [0029]).
For claims 7, 12, and 17, in the combination of Tsuda and Schubert, Schubert teaches the vacuum groove surrounds the scavenging groove on one axial side (a first sealing gap 16 and a second sealing gap 17 are integrated in the aerostatic bearing element so as to surround the supporting region, gap 17 is shown outside of gap 16, see [0029] and Fig. 3).
For claim 19, in the combination of Tsuda and Schubert, Schubert teaches the scavenging groove is configured to siphon out pressurized gas expelled from the gas bearing (channel 15 supplies air while channel 18 removes air, see [0029] and Fig. 3).
For claim 20, in the combination of Tsuda and Schubert, Schubert teaches a pressure of gas flow into the gas bearing is greater than a pressure of gas flow into the scavenging groove  (channel 15 supplies air while channel 18 removes air at reduced pressure, see [0029] and Fig. 3).
For claim 21, Tsuda teaches the one or more supply lines include a fluid supply line and an electrical supply line (aperture 19’ communicates with passage 19” of part 15-1 and is functionally capable of providing the configuration of containing lines as required by claim 1, see Fig. 6 and [0051]).
For claim 22, Tsuda teaches the object stage, the hollow shaft, and the shaft aperture are maintained under a vacuum state (apparatus provided in the vacuum chamber of a lithographic apparatus, see [0006], [0038], and [0041]).
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Tsuda and Schubert are relied upon to teach salient features of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/Steven Whitesell  Gordon/Primary Examiner, Art Unit 1759